The opinion was delivered
Per CuRrAM.
The order below, made on the application of C. T. Mitchell, receiver, was improperly granted. Orders of that class can only be made on motion and after a proper inves- • tigation and hearing. We are not called upon to determine the question of law raised by the appeal as to the authority of the court to make such order, and the propriety of the order itself.
Having the whole cause before us on appeal,* we are enabled to say that an early sale of the road is practicable and desirable, which, if made, would obviate any necessity for the order in question.
We are, nevertheless, disposed to submit all questions regarding the time and terms of such sale to the determination of the Circuit Court, after hearing, on due notice.
The order must be set aside and the proceedings remanded to the Circuit Court for the purposes above indicated, with liberty to grant an order of sale, notwithstanding the pendency of the appeal and without prejudice to the rights of parties to apply to the court for prudential orders in conformity herewith, in order to maintain the efficiency of the service and the traffic of the road until sale and delivery.

 See post case No. 761.